Citation Nr: 9904733	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  97-33 982 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.  

2.  Entitlement to service connection for a broken front 
tooth.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to June 
1946.

This matter comes to the Board from an April 1997 RO decision 
which denied service connection for residuals of a low back 
injury and for a broken front tooth.

With regard to service connection for residuals of a low back 
injury, such issue is limited to a claimed musculoskeletal 
injury of the low back.  The Board notes that an unappealed 
RO decision in July 1946 RO denied service connection for a 
teratoma cyst which was located in the low back area.  The 
July 1946 RO decision is final and the claim for service 
connection for a teratoma cyst may be reopened only by 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).  Such 
issue is not before the Board at this time.  Some of the 
veteran's statements suggest he may wish to apply to reopen 
the previously denied claim for service connection for a 
teratoma cyst.  If he does, he should file an application 
with the RO.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for residuals of a 
low back injury.

2.  During service the veteran sustained dental trauma to 
tooth number 8, breaking the tooth in half, and as a result 
the tooth had to be extracted after service.


CONCLUSION OF LAW

1.  The veteran's claim for service connection for residuals 
of a low back injury is not well grounded. 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998).

2.  Residuals of dental trauma to tooth 8 were incurred in 
service for purposes of eligibility for VA dental treatment, 
but not for VA compensation purposes.  38 U.S.C.A. §§ 1110, 
1712 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.381, 
4.149, 17.161 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Navy from October 
1943 to June 1946.

The veteran's service medical records show that in July 1945 
he sustained bruised gums and broke a front tooth (exact one 
unspecified) in half when he was struck in the face by a 
hatch on his ship.  He was treated for the bruises and 
returned to duty.  From November 1945 to June 1946 he was 
periodically treated (including incisions and drainage) for a 
teratoma cyst (also referred to as a pilonidal cyst) located 
in the sacrococcygeal area.  The service medical records do 
not show a low back injury or a musculoskeletal low back 
condition.  The June 1946 service separation examination 
noted the history of treatment for the teratoma cyst; the 
spine was normal; and dental findings included a number of 
fillings but no missing or broken teeth.  

In July 1946 the veteran filled a claim for service 
connection for a teratoma cyst.  Later that month the RO 
denied service connection for a teratoma cyst on the basis 
that it was a constitutional or developmental abnormality.  
The veteran did not appeal following notification of that 
rating action.

In a June 1946 application for VA outpatient dental 
treatment, the veteran indicated that he had a front tooth 
capped during service in August 1945. 

In October 1946, the RO granted service connection, for VA 
dental treatment purposes, for teeth numbers 1, 3, 13, 29, 
and 32.  Service connection was not established based on 
dental trauma.

In February 1947, the veteran had a VA dental examination.  
Among the findings were that tooth number 8 (the front upper 
right tooth) had a crown and was devitalized.  Extraction of 
this tooth was recommended.

Following the examination, a February 1947 RO dental rating 
decision granted service connection for tooth number 8, for 
VA dental treatment purposes.  Service connection was not 
established based on dental trauma.

Subsequent records show that in March and April 1947 the 
veteran received VA dental treatment which included, in 
pertinent part, extraction of tooth number 8, and placement 
of a bridge for this missing tooth (this procedure included 
placing crowns on adjacent teeth numbers 7 and 9).

In a November 1996 claim for compensation benefits, the 
veteran said that during service he injured the base of his 
spine and had a front tooth broken off.  

In December 1996, the RO requested medical records from Alan 
J. McCarthy, M.D., who reportedly treated the veteran for a 
spinal injury from 1955 to 1965.  The RO's letter to the 
doctor was returned as undeliverable.  The veteran has not 
submitted any medical records in support of his claims.  

II.  Analysis

A.  Residuals of a low back injury

The veteran claims service connection for residuals of a low 
back injury.  As noted in the introduction of the present 
Board decision, this issue is limited to a claimed 
musculoskeletal injury to the low back; it does not include a 
teratoma cyst in the low back area for which service 
connection was previously denied.

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The threshold question on this issue is whether the veteran 
has met his initial burden of submitting evidence to show 
that his claim is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  If he has not done so, there is no VA duty to assist 
him in developing the claim, and it must be denied.  Id.  For 
a claim to be well grounded, it must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).

For a service connection claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); competent evidence showing incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some cases, lay evidence); and competent 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995)

The veteran's service medical records note the teratoma cyst 
in the low back area but show no low back injury or 
musculoskeletal low back condition.  The spine was normal at 
the 1946 service separation examination.  There are no post-
service medical records showing a current diagnosis of a low 
back disability, nor is there medical evidence of causality 
to link any current low back disability to service.  Without 
such competent medical evidence, the claim for service 
connection for residuals of a low back injury is implausible 
and must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a); Caluza, supra.

B.  Broken tooth

Replaceable missing teeth (as well as a number of other 
dental conditions) are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to VA dental examination and 
treatment.  38 C.F.R. § 4.149.

With regard to service connection for dental conditions, each 
missing or defective tooth and each disease of the investing 
tissues will be considered separately, and service connection 
will be granted for disease or injury of individual teeth and 
investing tissues, shown by the evidence to have been 
incurred in or aggravated by service.  38 C.F.R. § 3.381(a).  
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e).  
The significance of finding that a dental condition is due to 
service trauma is that a veteran is entitled to VA outpatient 
dental treatment (for the specific dental condition due to 
trauma) as often as may be found necessary, regardless of 
when an application for such treatment is filed.  38 U.S.C.A. 
§ 1712(a)(1)(C); 38 C.F.R. § 17.161(c).

The service medical records clearly show the veteran broke a 
front tooth in half when stuck in the face by a hatch in 
1945.  The precise tooth was not identified.  However, dental 
treatment records in 1947, shortly after service ended in 
1946, identify tooth number 8 (the front upper right tooth) 
as capped (indicating it had previously been broken) and 
devitalized, and thereafter tooth number 8 had to be 
extracted and replaced by a bridge.  With a fair degree of 
certainty, tooth number 8 is the tooth which was broken 
during service.

A 1947 RO dental rating decision granted service connection 
for tooth number 8 for VA dental treatment purposes, although 
the RO did not find that the condition of the tooth was due 
to service trauma.  

Assuming the veteran is now claiming compensation for tooth 
number 8 which was broken in service, such is prohibited as 
this is a replaceable missing tooth and 38 C.F.R. § 4.149 
precludes service-connection for compensation purposes for 
such a condition.

With regard to eligibility for VA dental treatment, tooth 
number 8 has already been service connected, but not on the 
basis of service trauma.  Generally, service-connected 
noncompensable dental conditions only render the veteran 
eligible for one-time treatment based on a timely application 
after service.  38 C.F.R. § 17.161(b).  However, if the 
service-connected noncompensable dental condition is also 
adjudicated as being the result of a combat wound or other 
service trauma, then there is perpetual eligibility for VA 
dental treatment for the condition.  38 C.F.R. § 17.161(c).  
The Board now finds that tooth number 8 is service connected 
on the basis of dental trauma during service, and the veteran 
is thus eligible for VA dental treatment for this tooth.  


ORDER

Service connection for residuals of a low back injury is 
denied.

Service connection for residuals of dental trauma to tooth 
number 8 (for VA treatment purposes but not for VA 
compensation purposes) is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

